                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WALID A. MUHAMMAD,                             :
          Plaintiff                            :
                                               :               No. 1:19-cv-2191
                v.                             :
                                               :               (Judge Kane)
IMAM HENESH, et al.,                           :
         Defendants                            :

                                      MEMORANDUM

        Before the Court is pro se Plaintiff Walid A. Muhammad (“Plaintiff”)’s amended

complaint filed pursuant to 42 U.S.C. § 1983. (Doc. No. 11.) For the reasons set forth below,

the Court will dismiss the amended complaint without further leave to amend and direct the

Clerk of Court to close the above-captioned action.

I.      BACKGROUND

        On December 23, 2019, Plaintiff, who is presently confined at the State Correctional

Institution Mahanoy in Frackville, Pennsylvania (“SCI Mahanoy”), initiated the above-captioned

action by filing a complaint pursuant to 42 U.S.C. § 1983, naming as Defendants Imam Henesh

(“Henesh”), Sgt. Weikel (“Weikel”), Sgt. Gibbs (“Gibbs”), and C.O. Wynne (“Wynne”). (Doc.

No. 1.) He alleged that from October 26, 2017 through December 12, 2019, Defendants have

caused “mental cruelty [and] mental abuse.” (Id. at 5.) He maintained that Defendants

     were doing misrepresentations maliciously calculated to harm [his] reputation . . .
     conspiring threats and demands these evil spirits disfigure to obscure the existence or true
     state of [his] character as accomplice they were severely unfavorable vehemence
     condemnation disapproval adverse with violent agitation of [his] mind and feelings
     “wrong” improper desire to cause pain and suffering vexing grief . . . excessive corrupt
     practice to defile defecating in [his] throat causing “noisome” critical maltreat disgrace by
     way of internal inward infest invade infringe vehement force pressure “commotion” . . .
     vituperate voices . . . malevolent troublesome causing undesirable damage and harm
     transgression in distress, wrongdoing, alienate, obdurate, aggravate, evil illicit behavior
     heinous shock “destructive criticism” torment deceit.
(Id.) Plaintiff argued that he has been “internal[ly] disfigured, impaired and distorted . . . in [his]

head[,] face[,] and eyes also throat and torso.” (Id.) He vaguely stated that he “went to medical

and was examin[ed] for treatment [and] received medication for pain.” (Id.) Plaintiff maintained

further that Defendants are “soliciting suicide.” (Id. at 4.) As relief, Plaintiff requested

$800,000.00 in damages “for injuries to eyes, head, face and throat and torso, for damages,

severe disfigured, impaired, distorted, internally.” (Id.) Plaintiff also filed a motion for

summary judgment. (Doc. No. 6.) In a Memorandum and Order dated January 29, 2020, the

Court granted Plaintiff leave to proceed in forma pauperis and dismissed his complaint without

prejudice to Plaintiff’s right to file an amended complaint regarding his Eighth Amendment

claim alleging solicitation of suicide to the extent that he based such a claim on any conduct by

Defendants that occurred after July 30, 2019. 1 (Doc. Nos. 9, 10.) The Court directed Plaintiff to

file an amended complaint within thirty (30) days. (Doc. No. 10.)

       The Court received Plaintiff’s amended complaint on February 10, 2020. (Doc. No. 11.)

Plaintiff has again named Henesh, Weikel, Gibbs, and Wynne as Defendants, and has also

included C.O. Crest (“Crest”), C.O. Alexy (“Alexy”), C.O. Randal (“Randal”), C.O. Martin

(“Martin”), C.O. White (“White”), and C.O. Hepner (“Hepner”) as Defendants. (Id. at 1.)

Plaintiff maintains that from September 30, 2019, Defendants

    have the tendency . . . to cause misrepresentation maliciously calculated to harm my
    reputation, defame agitate aggravate torment, disfigure, impair, and distort, conspire my
    head, face, eyes, throat to defile by defecating in my throat also urinate noisome, they
    alienate aggro intimidation, [intentional infliction] of emotional distress “soliciting


1
  The Court concluded that the doctrine of res judicata, or claim preclusion, applied to bar
Plaintiff’s claims based on events that occurred from October 28, 2017 through July 30, 2019
because Plaintiff had raised such claims in two (2) prior civil actions. (Doc. No. 9 at 7-8.) The
Court noted further that Plaintiff failed to provide “any facts regarding what actions he believes
the Defendants took that violated his rights,” and that any defamation of character claims were
barred by the doctrine of sovereign immunity and because such a claim was not cognizable under
§ 1983. (Id. at 8.)
                                                   2
      suicide” tumult lachrymose turbulent adverse instigate me by way of internal psychological
      force pressure by way inward invade infest infringe inroads . . . .

(Id. at 4.) He asserts that all Defendants “are causing injury and pain and suffering and grief also

distress,” and that all Defendants “notice what they are doing.” (Id. at 5.) Plaintiff alleges that

he has “injuries to my head, face, and throat torso as in [intentional infliction] of emotional

distress, mental cruelty, mental abuse.” (Id.) He states that he “went to medical for my pain and

suffering.” (Id.) As relief, Plaintiff requests $400,000.00 in damages “for actual internal

blemishes to my head, face and throat and torso, and for defecating and urinating in my throat

from persecuting wrong disservice damages.” (Id.) 2

II.      LEGAL STANDARD

         A.      Screening and Dismissal of Prisoner Complaints

         Under 28 U.S.C. § 1915A, federal district courts must “review . . . a complaint in a civil

action in which a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity.” See 28 U.S.C. § 1915A(a). If a complaint “is frivolous, malicious, or fails

to state a claim upon which relief may be granted,” the Court must dismiss the complaint. See

28 U.S.C. § 1915A(b)(1). District courts have a similar screening obligation with respect to

actions filed by prisoners proceeding in forma pauperis and prisoners challenging prison

conditions. See 28 U.S.C. § 1915(e)(2)(B) (“[T]he [C]ourt shall dismiss the case at any time if

the [C]ourt determines that . . . the action or appeal . . . is frivolous or malicious [or] fails to state

a claim on which relief may be granted . . . ”); see also 42 U.S.C. § 1997e(c)(1) (“The Court shall




2
  Since submitting his amended complaint, Plaintiff has submitted several documents to the
Court, including a document titled “pre-trial motion” (Doc. No. 12), two documents titled “pre-
trial motion: summary judgment” (Doc. Nos. 13, 14), one titled “material facts” (Doc. No. 15),
and one titled “discovery” (Doc. No. 16). These documents essentially reiterate the allegations
asserted in the amended complaint.
                                                    3
on its own motion or on the motion of a party dismiss any action brought with respect to prison

conditions under section 1983 of this title . . . by a prisoner confined in any jail, prison, or other

correctional facility if the [C]ourt is satisfied that the action is frivolous, malicious, [or] fails to

state a claim upon which relief can be granted.”).

        A complaint is frivolous if it lacks an arguable basis either in law or fact. See Mitchell v.

Horn, 381 F.3d 523, 530 (3d Cir. 2003) (citing Neitzke v. Williams, 490 U.S. 319, 327-28

(1989)). When deciding whether a complaint fails to state a claim on which relief may be

granted, district courts apply the standard governing motions to dismiss filed pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. See, e.g., Smithson v. Koons, No. 15-01757,

2017 WL 3016165, at *3 (M.D. Pa. June 26, 2017) (“The legal standard for dismissing a

complaint for failure to state a claim under § 1915A(b)(1), § 1915(e)(2)(B)(ii), or § 1997e(c)(1)

is the same as that for dismissing a complaint pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure.”); Mitchell v. Dodrill, 696 F. Supp. 2d 454, 471 (M.D. Pa. 2010) (explaining

that when dismissing a complaint pursuant to § 1915A, “a court employs the motion to dismiss

standard set forth under Federal Rule of Civil Procedure 12(b)(6)”). To avoid dismissal under

Rule 12(b)(6), a civil complaint must set out “sufficient factual matter” to show that its claims

are facially plausible. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). The plausibility standard requires more than a

mere possibility that the defendant is liable for the alleged misconduct. See Iqbal, 556 U.S. at

679 (citing Fed. R. Civ. P. 8(a)(2)) (“[W]here the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct, the complaint has alleged – but it has not

‘show[n]’ – ‘that the pleader is entitled to relief.’” ). When evaluating the plausibility of a

complaint, the Court accepts as true all factual allegations and all reasonable inferences that can



                                                    4
be drawn from those allegations, viewed in the light most favorable to the plaintiff. See id. at

679; In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). However, the Court

must not accept legal conclusions as true, and “a formulaic recitation of the elements of a cause

of action” will not survive a motion to dismiss. See Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555-56 (2007).

        Based on this standard, the United States Court of Appeals for the Third Circuit has

identified the following steps that a district court must take when reviewing a Rule 12(b)(6)

motion: (1) identify the elements that a plaintiff must plead to state a claim; (2) identify any

conclusory allegations contained in the complaint that are “not entitled” to the assumption of

truth; and (3) determine whether any “well-pleaded factual allegations” contained in the

complaint “plausibly give rise to an entitlement to relief.” See Santiago v. Warminster Twp.,

629 F.3d 121, 130 (3d Cir. 2010). In addition, in the specific context of pro se prisoner

litigation, a district court must be mindful that a document filed pro se is “to be liberally

construed.” See Estelle v. Gamble, 429 U.S. 97, 106 (1976). A pro se complaint, “however

inartfully pleaded,” must be held to “less stringent standards than formal pleadings drafted by

lawyers.” See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle, 429 U.S. at 106)

(internal quotation marks omitted).

        B.       Claims Filed Pursuant to 42 U.S.C. § 1983

        Section 1983 is the vehicle by which private citizens may seek redress for violations of

federal constitutional rights committed by state officials. See 42 U.S.C. § 1983. The statute

states, in pertinent part:

        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory or the District of Columbia, subjects, or causes to
        be subjected, any citizen of the United States or other person within the jurisdiction
        thereof to the deprivation of any rights, privileges, or immunities secured by the

                                                  5
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress.

Id. “Section 1983 is not a source of substantive rights,” but is merely a means through which “to

vindicate violations of federal law committed by state actors.” See Pappas v. City of Lebanon,

331 F. Supp. 2d 311, 315 (M.D. Pa. 2004) (quoting Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85

(2002)). To state a cause of action under Section 1983, a plaintiff must allege that: (1) the

conduct complained of was committed by persons acting under color of state law; and (2) the

conduct violated a right, privilege, or immunity secured by the Constitution or laws of the United

States. See Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 189 (3d Cir. 2005) (quoting West

v. Atkins, 487 U.S. 42, 48 (1988)).

III.   DISCUSSION

       A.      Plaintiff’s Complaint

       As noted supra, the Court granted Plaintiff leave to file an amended complaint “regarding

his Eighth Amendment claim alleging solicitation of suicide to the extent that he bases such a

claim on any conduct by Defendants that occurred after July 30, 2019.” (Doc. No. 10 at 2.) 3 To

maintain such a claim, Plaintiff must set forth facts suggesting that: “(1) [he] had a ‘particular

vulnerability to suicide,’ (2) the custodial officer or officers knew or should have known of that

vulnerability, and (3) those officers ‘acted with reckless indifference’ to [his] particular




3
  Plaintiff again asserts that Defendants have defamed him and caused harm to his reputation. As
the Court has previously informed Plaintiff, Defendants are protected from his defamation claim
under the doctrine of sovereign immunity, see 1 Pa. C.S. § 2310; Wicker v. Shannon, No. 3:09-
cv-1629, 2010 WL 3812351, at *9 (M.D. Pa. Sept. 21, 2010) (citing 42 Pa. C.S.A. § 8522), and
such a claim is not cognizable under § 1983. See Miller v. Trometter, No. 4:11-CV-811, 2012
WL 5933015, at *5 (M.D. Pa. Nov. 27, 2012); see also Paul v. Davis, 424 U.S. 693, 701 (1976).


                                                  6
vulnerability.” 4 See Hinton v. Mark, 544 F. App’x 75, 77 (3d Cir. 2013) (quoting Colburn v.

Upper Darby Twp., 946 F.2d 1017, 1023 (3d Cir. 1991)).

       Once again, Plaintiff’s amended complaint is devoid of any allegations suggesting that:

(1) he had a particular vulnerability to suicide, (2) Defendants knew of or should have known of

that particular vulnerability, and (3) Defendants acted with reckless indifference to Plaintiff’s

vulnerability. Plaintiff maintains that Defendants “are causing injury and pain and suffering and

grief also distress,” and that they “notice what they are doing.” (Doc. No. 11 at 5.) The

amended complaint, as drafted, once again does not permit the Court to “determine whether the

facts alleged in the complaint are sufficient to show that the plaintiff has a ‘plausible claim for

relief.’” See Fowler, 578 F.3d at 211 (citing Iqbal, 556 U.S. at 679). Plaintiff has not provided

any facts regarding what actions he believes the Defendants took that violated his Eighth

Amendment rights. Thus, the amended complaint, as pled, fails to set forth a plausible Eighth

Amendment claim regarding the solicitation of suicide.

       B.      Leave to Amend

       Due to the applicable liberal pleading standard, a plaintiff should generally be granted

leave to amend before a Court dismisses a claim that is merely deficient. See Grayson v.

Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). The Federal Rules of Civil Procedure

allow for amendments to be granted liberally in light of the “principle that the purpose of

pleading is to facilitate a proper decision on the merits.” See Foman v. Davis, 371 U.S. 178, 182

(1962). The Court may decline to permit amendment, however, where there is “undue delay, bad

faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by



4
 While the Colburn court set forth this standard in terms of pretrial detainees, the Third Circuit
has noted that the same standard may apply to convicted prisoners. See Hinton, 544 F. App’x at
77 n.3 (citing Wolosyzn v. Cty. of Lawrence, 396 F.3d 314, 319 n.5 (3d Cir. 2005)).
                                                  7
amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, [or] futility of the amendment.” See id. The Court must also determine whether

a proposed amendment would be futile if the complaint, as amended, would not survive a motion

to dismiss for failure to state a claim. See In re NAHC, Inc. Sec. Litig., 306 F.3d 1314, 1332 (3d

Cir. 2002). Based on the foregoing, the Court concludes that affording Plaintiff a further

opportunity to amend would be futile. See Foman, 371 U.S. at 182; Shane v. Fauver, 213 F.3d

113, 115 (3d Cir. 2000) (stating that the futility exception mandates that a complaint, as

amended, would fail to state a claim upon which relief can be granted).

IV.    CONCLUSION

       For the foregoing reasons, Plaintiff’s amended complaint (Doc. No. 11) will be dismissed

for failure to state a claim upon which relief can be granted. Plaintiff will not be afforded further

leave to amend. An appropriate Order follows.




                                                  8
